Curia, per Dunkin', Chancellor.
The court concur in the result of this case. Where lands, in which a, feme covert is interested, are to be sold or divided under the order of this court, she must be made a party, if within the jurisdiction of the court, by her signature to the bill or answer, or to a warrant of attorney for the special purpose, to be filed as part of the proceeding, or she must be examined separately under the order of the court.
Where the commissioners allot the land to one or more of the heirs, and direct a sum of money to be paid, it is not necessary, nor is it the duty of the commissioners in their return to fix the sum payable to each of the other parties, but in, the opinion of the court, this should always be done in the order of confirmation.
The court, also, think that it is within the discretion of the commissioners to recommend a credit to the party to whom the land is allotted, and that the court in confirming the return may prescribe such conditions, in respect to the credit, as may seem expedient.
C. P. Sullivan, for the motion.
Mr.-, contra.
" With these modifications the court concur in the views of the circuit court, and the appeal is dismissed.
BENJAMIN F. DUNKIN,